Citation Nr: 0807577	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 1980 to June 
2001.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The issue of entitlement to service connection for ADHD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Myopia is a refractive error that is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for myopia have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The veteran 
responded in correspondence dated April 2006 that he had no 
further evidence to submit.  In April 2006, the veteran was 
notified of the way initial disability ratings and effective 
dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The veteran has not been medically evaluated in conjunction 
with his claim for service connection for myopia.  However, 
the claim is barred as a matter of law.  See 38 C.F.R. 
§ 3.303(c).  Thus, additional efforts to assist the veteran 
in accordance with the VCAA would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
is satisfied that the duties to notify and assist have been 
met.

Service Connection for Myopia

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346;  Hickson v. 
West, 12 Vet. App. 247, 253.  

Refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.  There 
are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted. VAOPGCPREC 82-90 (July 
18, 1990).

The veteran's enlistment examination shows that had defective 
vision upon entry.  Uncorrected distant vision in the right 
eye was 20/70; in the left eye, 20/30. Upon separation, 
uncorrected distant vision in the veteran's right eye had 
improved to 20/30.  Left eye uncorrected distant vision 
remained 20/30.  Both service and post-service medical 
records have identified the cause of the veteran's decreased 
visual acuity as myopia.  No evidence has been submitted that 
rebuts those findings.  

The veteran's service medical records are negative for 
evidence of a superimposed eye injury or disease.  During 
service, the veteran received some routine ophthalmologic 
evaluations with no mention of injury or disease other than 
refractive error.  There is also no evidence indicating that 
the veteran's myopia progressed at an abnormally high rate 
during service.  His separation examination showed that the 
vision in his left eye had remained unchanged since his 1980 
enlistment, and the vision in his right eye had improved.  
Thus, there is no basis upon which to grant service 
connection for myopia.  

The veteran's myopia is a refractive error that is not 
subject to service connection.  Further, a preponderance of 
the evidence of record is against a finding that defective 
vision is due to an acquired disability in service.  Thus, 
the claim for service connection for myopia must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for myopia is denied.  


REMAND

In October 2004, the veteran was diagnosed with ADHD.  He has 
contended that the disorder had its onset in service.

A review of the veteran's service medical records indicates 
that the veteran reported an attention deficit in October 
1993.  He had an attention span of 2 to 3 minutes and 
difficulty concentrating in military classes.  The assessment 
was attention deficit disorder, and the veteran was to be 
referred for a psychology consult, but there is no evidence 
that the veteran received a psychological evaluation.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The evidence shows that 
the veteran has a current diagnosis of ADHD.  There is 
evidence of an in-service complaint of attention deficit.  
Upon remand, the veteran should be afforded a VA examination 
to determine the etiology of his ADHD.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a psychiatric 
examination to ascertain the nature and 
etiology of his ADHD.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any ADHD found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it had its onset in service or is 
otherwise  related to the veteran's period 
of active service.  The examiner should 
provide the rationale for the opinion  
provided and reconcile any opinion with 
the October 1993 service medical record 
referring to an attention deficit.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


